                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

Aqeel Kadhim Al Bidhany,

       Petitioner,

              v.                                          Case No. 1:21cv285

Butler County Sheriff, et al.,                            Judge Michael R. Barrett

       Respondents.

                                          ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed

by the Magistrate Judge on June 3, 2021 (Doc. 5).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C),

including notice that the parties would waive further appeal if they failed to file

objections to the R&R in a timely manner. United States v. Walters, 638 F.2d 947 (6th

Cir. 1981). No objections to the Magistrate Judge=s R&R (Doc. 5) have been filed.

       Accordingly, it is ORDERED that the R&R (Doc. 5) of the Magistrate Judge is

hereby ADOPTED. Consistent with the recommendation by the Magistrate Judge, this

matter is dismissed for failure by the Petitioner to comply with the Magistrate Judge’s

Order of April 26, 2021 (Doc. 2).

       IT IS SO ORDERED.


                                                          /s/ Michael R. Barrett
                                                  Michael R. Barrett, Judge
                                                  United States District Court




                                              1
